Exhibit 10.54
Amendment 11
This Amendment 11(“Amendment”) effective as of this 1st day of January, 2008
(“Effective Date”) between Double-take Software Inc. (Formerly known as NSI
Software Inc.) 257 Turnpike Road. Suite 210 Southborough MA 01772
(“Double-Take”) and Sunbelt Software Distribution Inc. 101 North Garden Avenue
Clearwater FL 33755 (“VAR”) amends the Xcelerate Partner Agreement (the
“Agreement”) between the parties dated August 2, 2001.
WHERE AS Double-Take and VAR wish to modify certain provisions pertaining to
Aggregate Dollar Value.
NOW THEREFORE in consideration of the mutual covenants contained herein the
Parties agrees to amend the Agreement as follows.

  1   The Aggregate Dollar Commitment shall be changed as follows

      The Annual Aggregate Dollar Value committed is $10,500,000,00 which shall
be distributed over the four contract quarters as indicated bellow

              Q1 2008   Q2 2008   Q3 2008   Q4 2008 $2,400,000,00  
$2,700,000,00   $2,600,000,00   $2,800,000,00

Except as modified under this Amendment 11, all other terms and conditions of
the Agreement shall remain in full force and effect. In the event of the
conflict between the terms and conditions of this Amendment and the Agreement,
the terms and conditions of this Amendment shall supersede.
IN WITNESS THEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

                      Double-Take Software Inc.       Sunbelt Software
Distribution Inc.(“VAR”)    
 
                   
Signature:
  /s/ S. Craig Huke       Signature:   /s/ Alex Eckelberry    
 
                   
 
                   
Print Name:
  S. Craig Huke       Print Name:   Alex Eckelberry    
 
                   
Title:
  C.F.O       Title:   C.E.O    
 
                   
Date:
  01/28/08       Date:   1/21/08    

Page 1